            Case 1:20-cv-03817-CKK Document 38 Filed 02/03/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 RED LAKE BAND OF CHIPPEWA
 INDIANS, et al.

      Plaintiffs,

 v.                                                Civil Action No. 1:20-cv-03817-CKK

 UNITED STATES ARMY CORPS OF
 ENGINEERS,

      Defendants

 and

 ENBRIDGE ENERGY, LIMITED
 PARTNERSHIP

 Defendant-Intervenor.


                         DEFENDANT-INTERVENOR’S RESPONSE TO
                    PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

         Defendant-Intervenor Enbridge Energy, Limited Partnership (“Enbridge”) respectfully

submits this Response to Plaintiffs’ Notice of Supplemental Authority (ECF No. 36) regarding

the United States Court of Appeals for the District of Columbia Circuit’s recent decision in

Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers, No. 20-5197 (D.C. Cir. Jan. 26,

2021) (“Standing Rock”). Enbridge incorporates the response filed by Defendant (ECF No. 35)

in full but responds separately to emphasize that the claim the D.C. Circuit addressed in Standing

Rock is not a claim Plaintiffs pressed in arguing that they are likely to succeed on the merits.

         In Standing Rock, the Court considered whether the Corps was required to prepare an EIS

to resolve legitimate controversy over potential impacts related to oil spills. See Standing Rock

at 12-13, 16. Here, Plaintiffs cited Standing Rock, but raised a distinct claim—i.e., that the
          Case 1:20-cv-03817-CKK Document 38 Filed 02/03/21 Page 2 of 3




Corps had failed to consider the impacts of potential oil spills at all. See Mem. of Law in Supp.

of Pls.’ Mot. for Prelim. Inj. at 15 (ECF No. 2-2). That is wrong. The Corps thoroughly

evaluated the potential effect of spills and leaks, relying appropriately on the substantial analyses

State regulators performed. Def.’s Resp. in Opp’n to Pls.’ Mot. for Prelim. Inj. at 12-19, 21-25

(ECF No. 29); Enbridge’s Mem. in Opp’n to Pls.’ Mot. for Prelim. Inj. at 22-29 (ECF No. 28)

(“Enbridge Mem.”). Any legitimate controversy over the sufficiency of the State’s analysis was

resolved in State litigation and subsequent administrative proceedings. See Enbridge Mem. at 5-

8 (describing such proceedings).

       In any event, Plaintiffs did not argue in their motion and opening brief that this analysis

was insufficient or that legitimate controversy over those impacts remained after the Corps’

analysis, thus requiring it to prepare a separate environmental impact statement. See Enbridge

Mem. at 28 (noting that Plaintiffs do not explain why the Corps’ oil spill analysis was

inadequate). Plaintiffs thus waived that argument, making the D.C. Circuit’s holding in Standing

Rock immaterial to the issues Plaintiffs actually put in play.
        Case 1:20-cv-03817-CKK Document 38 Filed 02/03/21 Page 3 of 3




Dated: February 3, 2021                  Respectfully submitted,

                                         /s/ George P. Sibley, III

                                         George P. Sibley, III (D.C. Bar No. 1011939)
                                         Deidre G. Duncan (D.C. Bar No. 461548)
                                         Karma B. Brown (D.C. Bar No. 479774)
                                         Brian Levey (D.C. Bar No. 1035683)
                                         HUNTON ANDREWS KURTH LLP
                                         2200 Pennsylvania Avenue, N.W.
                                         Washington, DC 20037-1701
                                         (202) 955-1500
                                         gsibley@huntonAK.com
                                         dduncan@huntonAK.com
                                         kbbrown@huntonAK.com
                                         blevey@huntonAK.com

                                         Counsel for Defendant-Intervenor
                                         Enbridge Energy, Limited Partnership
